      Case 19-24954       Doc 51     Filed 10/28/19    Entered 10/28/19 12:19:42        Desc      Page 1
                                                      of 2




  Lon A. Jenkins (4060)
  Tami Gadd-Willardson (12517)
  MaryAnn Bride (13146)
  Katherine T. Kang (14457)
  OFFICE OF THE CHAPTER 13 TRUSTEE
  405 South Main Street, Suite 600
  Salt Lake City, Utah 84111
  Telephone: (801) 596-2884
  Facsimile: (801) 596-2898
  Email: utahtrusteemail@ch13ut.org


                              UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

  IN RE:                                                CASE NO: 19-24954
  MARILYN R MONSON
                                                        Chapter 13

                        Debtor                          Hon. R. KIMBALL MOSIER


                                    TRUSTEE'S MOTION TO DISMISS

         The Standing Chapter 13 Trustee in this case, recommends that the above referenced case be
  dismissed for the Debtors' failure to comply with the following statutory requirements, Federal Rule of
  Bankruptcy Procedure, and/or Local Rules:




         1. Marilyn R Monson failed to provide proof of Social Security Number at the 341 Meeting as
  required by see Fed. R. Bankr. P. 4002(b)(1)(B) and Local Rule 2003-1(c).

                THEREFORE, based on the foregoing, the Trustee moves the Court for the entry of an Order

dismissing this case under 11 U.S.C. § 1307. If an objection is not filed by November 21, 2019 and served

upon the Trustee, the clerk must enter an order dismissing the case. Unless the Court orders otherwise, any
        Case 19-24954           Doc 51   Filed 10/28/19     Entered 10/28/19 12:19:42            Desc      Page 2
                                                           of 2




objection to the Trustee’s Motion to Dismiss will be heard at the confirmation hearing. No additional notice is

required for such hearing.
Dated: 10/28/2019                                                   LAJ /S/
                                                                    LON A. JENKINS
                                                                    CHAPTER 13 TRUSTEE


                                           CERTIFICATE OF MAILING

       The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to Dismiss
   was served upon all persons entitled to receive notice in this case via ECF Notification or by U.S. Mail to the
   following parties on October 28, 2019:

     MARILYN R MONSON, 11041 NORTH 5730 WEST, HIGHLAND, UT 84003



     PRO SE, ECF Notification

                                                          /s/ Jennifer Lundgreen




  Trustee's Motion to Dismiss
  Case No. 19-24954
  Page Number 2
